FILED

sav 1 s 2010

UNITED STATES DISTRICT COURT C|erk. U.S. Dlstrlct& B k
FoR THE DISTRICT oF CoLUMBIA coons rome n¢sm¢,,f'§,,',',',',’,,',°,}’a

Clyde Lacy Rattler, )
)
Plaintiff, )

) C' '1 ' N l z f'-'*">

v. ) 1v1 Act1on o. b l,`)~ ',»_,
)
U.S. Department of Labor )
Offrce of Worker Comp. Programs, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on review of plaintiff s pro se "Complaint for Damages
negligence" and application to proceed in forma pauperis. Pursuant to 28 U.S.C. § l9l 5(e), the
Court is required to dismiss a complaint upon a determination that it fails to state a claim upon
which relief can be granted. 28 U.S.C. § l9l5(e)(2)(B)(i).

Plaintiff is a District of Columbia resident suing to compel the Department of Labor
("DOL") to process his application for benefits under the Federal Employees Compensation Act
that he submitted on May 15, 2010. But he has provided DOL’s response dated May 20, 2010,
informing him that "the form must be completed and submitted by your employing agency even
if you have retired from Federal service." Compl. Attachment. Because the agency is not
required to process a non-conforming application, the complaint states neither a claim of

negligence nor a basis for mandamus relief authorized by 28 U.S.C. § 1361. A separate Order of